t c memo united_states tax_court robert g bacon and barbara bacon petitioners v commissioner of internal revenue respondent docket no filed date john r crayton for petitioners richard h gannon and linda love vines for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioners’ federal income taxes an addition_to_tax and penalties as follows -- - addition_to_tax penalties year deficiency sec_6653 ’ sec_6663 a dollar_figure dollar_figure --- big_number --- dollar_figure big_number ---- big_number big_number --- big_number big_number ---- big_number ‘in the notice_of_deficiency respondent also determined an addition_to_tax for based on percent of the interest due on the underpayment however that addition_to_tax was improperly determined since the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 b stat eliminated that addition_to_tax after concessions ’ the issues for decision are whether petitioners underreported their income for each year in issue whether any part of an underpayment for each year in issue is due to fraud and whether assessment of the alleged deficiencies is barred by the statute_of_limitations unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure throughout this opinion all amounts have been rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference the petitioners robert g bacon mr bacon and barbara bacon mrs bacon are husband ‘respondent has conceded the deficiency for the year and wife at the time they filed their petition in this case they resided in cinnaminson new jersey mr bacon is a high school graduate he briefly attended college as a part-time student where he completed courses in accounting i and ii mrs bacon is a college graduate in mr bacon purchased a bar restaurant called the jug handle inn under the name of radtam inc a corporation radtam mr bacon was the sole shareholder of radtam during the years in issue the primary source_of_income for the jug handle inn during this time period was from the sale of food beer and liguor the jug handle inn also derived revenue from lottery sales petitioners timely filed joint federal_income_tax returns for each of the years in issue petitioners reported adjusted_gross_income on their federal_income_tax returns for the years in issue as follows ’ adjusted year gross_income dollar_figure big_number big_number big_number total big_number 7see appendix a for details of reported income - - during the years in issue petitioner made deposits into their personal bank accounts in the following amounts gross year deposits dollar_figure big_number big_number big_number total big_number some of these deposits were made in the form of cash some of these deposits came from two of radtam’s bank accounts cash deposits and deposits from the radtam accounts that were made into petitioners’ personal bank accounts for the years in issue were as follows cash deposits from deposits radtam accounts dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number total big_number big_number 3see appendix b for details of deposits to personal accounts ‘account nos and during the years in issue petitioners purchased seven parcels of real_property in mrs bacon’s name as follows balance paid at closing cash paid purchase date purchase_price net of loans at closing’ big_number dollar_figure dollar_figure 3big_number big_number --- big_number big_number big_number big_number big_number --- big_number big_number --- big_number big_number big_number big_number big_number big_number total big_number big_number big_number ‘cash amounts are included in the balance paid at closing amounts during petitioners paid down a dollar_figure first mortgage on this property by dollar_figure see appendix c mrs bacon executed a dollar_figure promissory note secured_by a mortgage on the property the dollar_figure purchase money note and mortgage required monthly payments of dollar_figure and a balloon payment of dollar_figure at the end of the months monthly payments of dollar_figure were made by mrs bacon or on her behalf for months and the balloon payment of dollar_figure was also paid_by mrs bacon or on her behalf at the end of months see appendix c part of the purchase_price was paid with a check in the amount of dollar_figure purchased with dollar_figure in funds withdrawn from radtam’s savings account at chemical bank account no dollar_figure in funds withdrawn from petitioners’ personal savings account maintained at chemical bank account no and a check in the amount of dollar_figure drawn on petitioners’ personal checking account at the same institution additionally dollar_figure of the purchase_price was paid_by a check drawn on petitioners’ personal checking account at barnett bank dollar_figure by a check drawn on petitioners’ personal checking account at first fidelity bank dollar_figure by a check purchased from security savings loan in part with dollar_figure in cash tendered to the bank by petitioners on date and a check in the amount of dollar_figure drawn on the account of thomas begley jr esq from funds deposited in the same account earlier in -includes dollar_figure in cash and dollar_figure in coin deposited in the account of burlington county abstract co at closing and dollar_figure in cash tendered to security savings loan by petitioners on date in part to purchase a dollar_figure check dollar_figure dollar_figure dollar_figure dollar_figure on or about date petitioners paid collective federal savings bank dollar_figure to modify the terms of their loan agreement on property located pincite e 18th street north beach see appendix c for details -- - haven new jersey petitioners paid with a cashier’s check which was paid for with a check drawn on the radtam lottery account at security savings loan during the taxable years in issue petitioners made the following expenditures year item purchase_price boston whaler dollar_figure chrysler voyager big_number u s savings bonds big_number total big_number ‘paid in cash paid in cash these purchases were made with a personal check written on one of petitioners’ personal accounts_payable to cash on date mr bacon’s cousin tadeusz ras purchased a residence of the total purchase_price dollar_figure was paid in cash a check in the amount of dollar_figure was also part of the purchase money used to acquire the property on date dollar_figure was withdrawn from radtam’s savings account at chemical bank ’ on date tadeusz ras executed a mortgage on his residence in favor of mrs bacon for dollar_figure beginning on or before date petitioners prepared monthly summary sheets on behalf of radtam which purportedly listed total deposits into its bank accounts for the month breaking down the total by category such as food sales_tax ‘account no account no - beer liquor etc these monthly summary sheets were furnished to petitioners’ accountant who prepared radtam’s corporate tax returns in addition to the monthly summary sheets each month petitioners provided their accountant with corporate bank statements and a schedule of corporate disbursements the bank statements furnished to the accountant reflected two of radtam’s accounts at security savings loan however radtam also maintained a savings account at chemical bank’ from date through date before petitioners’ accountant was not made aware that radtam had a bank account with chemical bank sometime after and after the internal_revenue_service irs began its investigation petitioners started providing their accountant with monthly summary sheets listing deposits into the chemical bank account radtam reported gross_receipts and taxable_income on its corporate_income_tax returns as follows fye fye fye fye fye gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure taxable_income big_number big_number big_number ‘radtam was an s_corporation in that reported this amount as ordinary_income ‘the same accountant prepared petitioners’ individual federal_income_tax returns and the corporate federal_income_tax return for another entity owned by petitioners called bradam account no --- - for purposes of preparing petitioners’ federal_income_tax returns mrs bacon prepared annual summaries of personal income sources and expenses relating to petitioners’ real properties which she gave to their accountant mrs bacon also provided the accountant with forms and settlement sheets from each real_estate purchase in mr bacon purchased a bar restaurant called the whistler’s inn under the name bradam inc bradam mr bacon was the sole shareholder of bradam in the primary source_of_income for whistler’s inn was from the sale of food beer and liguor on or about date bradam entered into an agreement to purchase a liquor license restrictive covenant and equipment relating to the whistler’s inn at settlement bradam applied a dollar_figure cashier’s check toward the purchase the cashier’s check was purchased with amounts withdrawn from radtam’s savings account ’ on or about date mr bacon filed an application_for a visa card listing his occupation as tavern owner of radtam inc t a jug handle inn and stating that his annual salary was dollar_figure mr bacon reported no salary wages or dividends from radtam on his income_tax returns for the years in issue maccount no - on date both petitioners met with and were interviewed by two special agents from the irs during this interview mr bacon told the agents that petitioners and their children had received extensive cash gifts from mr bacon’s grandfather in dollar_figure cash increments according to mr bacon he received a dollar_figure cash gift each year since his 18th birthday his wife received an annual dollar_figure cash gift since they have been married and their children each received an annual dollar_figure cash gift since their birth mr bacon told respondent’s agents that the gifts were from his grandfather and were received through a brother-in-law and that neither petitioners nor their children had ever met their grandfather mr bacon told the agents that he was told never to tell anyone about the gifts and never to put the money ina bank mr bacon told the special agents that he may have had as much as dollar_figure cash on hand at the beginning of at trial petitioners stipulated that at the beginning of they had approximately dollar_figure cash on hand during the years in issue petitioners did not receive any gifts inheritances legacies or devises opinion i unreported income respondent determined deficiencies for the years in issue by using the bank_deposit_method bank_deposits are prima facie evidence of income see dilleo v commissioner 96_tc_858 - affd 959_f2d_16 2d cir of course when utilizing this method all nontaxable sources of deposits must be taken into account see id under the bank_deposits method bank_deposits are totaled nonincome deposits redeposits or transfers are eliminated an excess of deposits as adjusted over reported income is considered to be unreported income cash expenditures that did not come from deposited funds or nontaxable sources are added to the amount of underreported income and deductible expenses not accounted for in the taxpayer’s return are allowed using the bank_deposit_method respondent determined in the notice_of_deficiency that petitioners understated their income for the years through in the following amounts dollar_figure dollar_figure dollar_figure dollar_figure see appendix see appendix see appendix see appendix for details of computations for details of computations for details of computations for details of computations oman vo the parties have stipulated that if a bank deposit analysis is to be used then the following adjustments must be made to respondent’s bank deposit analysis in the notice_of_deficiency petitioners have not claimed deductions in addition to what respondent has allowed sec_5ee appendix h for details of these adjustments mathematical errors --- dollar_figure dollar_figure dollar_figure less reductions for nontaxable items credits big_number big_number plus cash expenditures’ and debits big_number big_number big_number net adjustments to statutory notice big_number big_number big_number big_number ‘items that reduce petitioners’ taxable_income the parties have stipulated that these adjustments to respondent’s bank deposit analysis are proper including personal items paid_by corporation items that increase petitioners’ taxable_income the parties have stipulated that these adjustments to respondent’s bank deposit analysis are proper respondent has submitted schedules with his brief that show petitioners’ unreported income for the years in issue is as follows total gross deposits dollar_figure dollar_figure dollar_figure dollar_figure less reductions for nontaxable items credits reported income big_number big_number big_number big_number plus cash expenditures and debits ’ big_number big_number big_number big_number adjustments to taxable_income big_number big_number big_number 11big_number ‘see appendix i for details see appendix j for details see appendix k for details ‘see appendix l for details items that reduce petitioners’ taxable_income the parties have stipulated that these adjustments to respondent’s bank deposit analysis are proper including personal items paid_by corporation in the bank deposit analysis incorporated in the statutory notice respondent included net salary deposits of amounts earned by mrs bacon the same analysis credits petitioners with the gross amount of her salary rather than the net salary included in petitioners’ bank_deposits accordingly respondent increased petitioners’ income from bank_deposits by the difference between mrs bacon’s gross salary and her net salary salary deposited ‘we note that respondent’s proposed_adjustment to petitioners’ taxable_income is dollar_figure less than what we arrive at when subtracting the agreed upon adjustments to the bank deposit analysis from respondent’s initial computations under the bank deposit analysis dollar_figure -- dollar_figure - dollar_figure dollar_figure we note that respondent’s proposed_adjustment to petitioners’ taxable_income is dollar_figure less than what we arrive at when subtracting the agreed upon adjustments to the bank deposit analysis from respondent’s initial computations under the bank deposit analysis dollar_figure dollar_figure - dollar_figure dollar_figure we note that respondent’s proposed_adjustment to petitioners’ taxable_income is dollar_figure more than what we arrive at when subtracting the agreed upon adjustments to the bank deposit analysis from respondent’s initial computations under the bank deposit analysis dollar_figure -- dollar_figure - dollar_figure dollar_figure ‘we note that respondent’s proposed_adjustment to petitioners’ taxable_income is dollar_figure less than what we arrive at when subtracting the agreed upon adjustments to the bank deposit analysis from respondent’s initial computations under the bank deposit analysis dollar_figure dollar_figure - dollar_figure dollar_figure with the exceptions noted below see infra notes and respondent’s final bank_deposits analysis as adjusted pursuant to the parties’ stipulations is supported by the facts on the basis of stipulated facts and evidence admitted at trial we find that petitioners had unreported income of dollar_figure in dollar_figure in dollar_figure' in and dollar_figure in petitioners argue that respondent’s bank_deposit_method is fundamentally flawed admittedly there have been a significant swe eliminated a dollar_figure item in respondent’s bank deposit analysis for corporate expenditures on petitioners’ behalf because the proposed_adjustment was not supported by the record the omission has the effect of reducing petitioners’ unreported income by dollar_figure ‘we eliminated an dollar_figure item in respondent’s bank deposit analysis for corporate expenditures on petitioners’ behalf because the proposed_adjustment was not supported by the record the omission has the effect of reducing petitioners’ unreported income by dollar_figure ‘we eliminated a dollar_figure item in respondent’s bank deposit analysis for corporate expenditures on petitioners’ behalf because the proposed_adjustment was not supported by the record the omission has the effect of reducing petitioners’ unreported income by dollar_figure we also reduced respondent’s final computation of unreported income by dollar_figure this is the amount by which respondent’s final unreported income determination exceeds the amount arrived at pursuant to the stipulated adjustments to the notice_of_deficiency see supra p table note - - number of adjustments to respondent’s bank deposit analysis and the computations involve considerable detail nevertheless the facts in the record most of which were stipulated support respondent’s final computations as adjusted indeed on brief petitioners focus their factual dispute on only four specific matters in the bank deposit analysis we address each of the specific factual matters that petitioners dispute a cash on hand petitioners assert that respondent should reduce their unreported taxable_income under the bank deposit analysis by dollar_figure according to petitioners the adjustment is necessary because they had dollar_figure cash on hand at the beginning of the year an adjustment to respondent’s bank deposit analysis would be appropriate if petitioners had less than dollar_figure at the end of the year if petitioners started with dollar_figure cash at the beginning of the year but had less than dollar_figure at the end of the year then the difference could have been nontaxable source of deposits to petitioners’ bank accounts or a nontaxable source of cash expenditures by petitioners however mr bacon testified that he kept substantial amounts of cash on hand at all times during the years in issue indeed petitioners prepared a loan application dated date which reflected dollar_figure cash on hand there is no credible_evidence that petitioners’ cash on hand was less than dollar_figure at the end of any of the years in issue on the basis of the record we cannot conclude that an adjustment to respondent’s bank deposit analysis is justified for cash on hand b loan to tadeusz ras respondent increased petitioners’ unreported income under the bank deposit analysis by dollar_figure due to an alleged transfer from mrs bacon to tadeusz ras mr ras petitioners argue that the alleged transfer should be eliminated from the bank deposit analysis since no transfer ever took place mr ras is mr bacon’s cousin and has been continuously employed by radtam since when mr ras started working for mr bacon in he was paid approximately dollar_figure to dollar_figure per hour mr ras cared for mr bacon’s grandmother before he was employed by radtam on date mr ras purchased a house according to the settlement statement mr ras owed the seller dollar_figure and satisfied this obligation with dollar_figure in cash and paid the remainder with a number of checks one of the checks used to purchase the house was in the amount of dollar_figure on the day of mr ras’ purchase the sum of dollar_figure was withdrawn from radtam’s savings account at chemical bank on date mr ras executed a mortgage on his residence in favor of mrs bacon in the amount of dollar_figure mr ras testified that his grandmother not mrs bacon caccount no - - provided him with the money to purchase the house when he was asked how his grandmother managed to accumulate dollar_figure in cash mr ras was unable to provide an answer when he was asked who issued the checks for the remainder of the purchase_price mr ras could not provide a definite answer nor could he deny that mr bacon provided him with some of the checks when he was asked why he signed a dollar_figure mortgage in favor of mrs bacon if she had not lent him the money mr ras said that mr bacon told him to sign and that he would sign anything that mr bacon gave him we do not find mr ras’ explanation to be credible on the basis of the facts we find that petitioners provided mr ras with dollar_figure and that he in turn executed a mortgage on the house in the amount of dollar_figure cc real_estate deposits petitioners argue that respondent should reduce their unreported taxable_income under the bank deposit analysis by dollar_figure for and dollar_figure for according to petitioners they issued checks totaling dollar_figure to make deposits on unconsummated real_estate transactions this resulted according to petitioners in the return of dollar_figure of nontaxable funds that were either redeposited or cashed petitioners have not established that these transactions ever took place or that the amounts in question were returned to -- - them no adjustment to respondent’s bank deposit analysis is necessary for this item d loans payable to mrs bacon petitioners argue that respondent should reduce their unreported taxable_income under the bank deposit analysis by dollar_figure petitioners allege that such an adjustment is necessary because in radtam owed mrs bacon dollar_figure petitioners argue that to the extent that the bank deposit analysis indicates the underreporting of income from radtam petitioners should be given credit for dollar_figure as being for the repayment of previous loans from mrs bacon respondent argues that petitioners have not substantiated that radtam owed mrs bacon dollar_figure in to support petitioners’ contention petitioners rely on radtam’s federal_income_tax return for the fiscal_year ended date page four of the income_tax return included a balance_sheet which listed mortgages notes bonds payable in less than year notes payable of dollar_figure the income_tax return does not identify the persons or entities to whom radtam owed dollar_figure petitioners’ c p a jerome collins prepared the date federal_income_tax return ’ the income_tax return was filed in march of ‘mr collins also prepared petitioners’ individual federal_income_tax returns for the years and mr collins testified that he did not ask either mr bacon or mrs bacon whether the dollar_figure entry on the date balance_sheet was a loan payable to mrs bacon furthermore mr collins testified that he did not see any documents that would indicate that the corporation owed mrs bacon dollar_figure petitioners did not provide corporate minutes loan documents promissory notes mortgage documents or other documents that would substantiate their assertion mr o’malley petitioners’new c p a testified that he does not know how mr collins arrived at the loan payable figures that appeared on radtam’s federal_income_tax return for the fiscal_year ending date mr o’malley also testified that he could not obtain any information about the loans payable account radtam’s federal_income_tax returns for the fiscal years ending and were all filed in june of ‘salthough he never asked petitioners about this mr collins testified that he thought the dollar_figure was rent that radtam owed mrs bacon if that were true payments of rental amounts due from prior years would appear to be income to mrs bacon in the year received mr collins testified that radtam’s federal_income_tax returns were not prepared or filed timely because details regarding cash disbursements were not available each of these income_tax returns contained a form_8275 disclosure statement the instructions to form_8275 provide form_8275 is used by taxpayers and income_tax return preparers to disclose items or positions except those taken contrary to a regulation that are not otherwise adequately disclosed on a tax_return for purposes of avoiding certain penalties the form is filed to avoid the portions of the accuracy-related_penalty due to continued -- - none of those income_tax returns contained any balance_sheet information the lack of balance_sheet information on subsequent radtam federal_income_tax returns suggests that mr collins did not have sufficient detail to prepare the balance sheets and that a note payable to mrs bacon never existed the evidence does not support petitioners’ assertion that radtam owed mrs bacon dollar_figure in and we do not believe continued disregard of rules or to a substantial_underpayment of income_tax if the return position has a reasonable basis it can also be used for disclosures relating to the preparer penalties for understatements due to unrealistic positions or disregard of rules the description of the items disclosed in part i general information of the form was the same for each year the description provided was as follows gross_receipts cost of sales payroll and other expenses the instructions for completing part ii of the form detailed explanation provide that a taxpayer’s disclosure must include a description of the relevant facts and the nature of the controversy affecting the tax treatment of the item or a concise description of the legal issues presented by these facts the detailed explanation provided on radtam’s federal_income_tax returns for its fiscal years ending and was the same for each year the explanation provided was as follows payroll sales and some expenses were established by other estimates and means due to certain records which could not be reconstructed or documented the federal_income_tax returns for the fiscal years ending date and also did not contain any balance_sheet information - - petitioners’ assertion in this regard thus we find that the bank deposit analysis does not have to be adjusted for this item ti fraud the next issue is whether any part of the underpayment of income_tax for each year in issue is due to fraud respondent’s notice_of_deficiency determined that petitioners are liable for the addition_to_tax for fraud imposed under sec_6653 for the taxable_year and penalties under sec_6663 a for the taxable years and each section imposes an addition_to_tax or penalty equal to percent of the portion of an underpayment that is attributable to fraud additionally each section provides that if any portion of an underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud unless the taxpayer proves that some portion of the underpayment is not due to fraud finally in the case of a joint_return the fraud_penalty does not apply with sec_6653 provides in part sec_6653 fraud -- in general --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud sec_6663 provides sec_6663 imposition of penalty --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud - - respect to a spouse unless some part of the underpayment is due to fraud of such spouse see sec_6653 for and c for the years and respondent has the burden of proving by clear_and_convincing evidence that an underpayment exists for the years in issue and that some portion of the underpayment is due to fraud see sec_7454 rule b 99_tc_202 consequently respondent must establish petitioners have underpaid their taxes for each year and some part of the underpayment is due to fraud see 96_tc_858 affd 959_f2d_16 2d cir respondent need not prove the precise amount of the underpayment resulting from fraud but only that some portion of the underpayment_of_tax for each year is due to fraud see niedringhaus v commissioner supra pincite a understatement of income where allegations of fraud are intertwined with unreported and indirectly reconstructed income respondent is required to establish a likely taxable source for alleged unreported income or to disprove nontaxable sources alleged by the taxpayer see dileo v commissioner supra pincite the evidence clearly establishes that the jug handle inn was a likely source of unreported income the evidence also establishes that petitioners had no nontaxable sources that could - account for the unreported income mr bacon originally claimed to have had dollar_figure in nontaxable cash gifts on hand at the beginning of which would have been a potential nontaxable source however at trial petitioners stipulated that they only had dollar_figure cash on hand at the beginning of petitioners stipulated that they did not receive any gifts inheritances legacies or devises respondent’s final bank deposit analysis is based primarily on stipulated facts the record contains clear_and_convincing affirmative evidence that petitioners underpaid their and federal income taxes b fraudulent intent respondent must prove that a portion of the underpayment is attributable to the fraudulent intent of petitioners fraud is the intentional wrongdoing motivated by a specific purpose to evade a tax known or believed to be owing see 398_f2d_1002 3d cir the existence of fraud is a question of fact to be resolved upon consideration of the entire record see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraudulent intent can seldom be established by a single act or by direct proof of the taxpayer’s intention it is usually found by surveying the taxpayer’s whole course of conduct and is to be proven as any other fact from all the evidence of record - and reasonable inferences properly to be drawn therefrom see 53_tc_96 any conduct the likely effect of which would be to mislead or to conceal may establish an affirmative act of evasion see 317_us_492 the courts have relied upon a number of indicia of fraud in deciding whether an underpayment_of_tax is due to fraud while no single factor is necessarily sufficient to establish fraud the existence of several indicia is persuasive circumstantial evidence of fraud see 92_tc_661 respondent argues that the following factors or badges_of_fraud are present in this case a substantial and consistent understatement of income false statements made by petitioners during their interview with respondent’s agents extensive dealings in cash failure to maintain adequate_records and failure to furnish their return preparer with accurate information substantial and consistent understatement of income the consistent failure to report substantial amounts of income over a number of years standing alone is effective evidence of fraudulent intent see 246_f2d_731 3d cir affg and remanding on another issue tcmemo_1956_155 in this case there is a substantial - - underpayment_of_tax for each of the years in issue over the year period in issue petitioners failed to report approximately dollar_figure million dollars of income false statements respondent argues that false statements made at the time petitioners were interviewed by respondent’s agents are evidence of fraudulent intent the supreme court has stated that an affirmative willful attempt may be inferred from any conduct the likely effect of which would be to mislead or to conceal spies v united_states supra pincite making false statements to a revenue_agent is evidence of fraud see 344_us_43 when petitioners first met with respondent’s special agents regarding the years in question mr bacon told them that petitioners and their children had received extensive cash gifts from mr bacon’s grandfather in dollar_figure cash increments according to mr bacon he received a dollar_figure cash gift each year since his 18th birthday his wife received an annual dollar_figure cash gift since they have been married and their children each received an annual dollar_figure cash gift since their birth mr bacon told respondent’s agents that he received the cash gifts through a brother-in-law that neither petitioners nor their children had ever met their grandfather that they were told never to tell anyone about the gifts and that they were never to put the money in the bank mr bacon told the agents that -- - petitioners had as much as dollar_figure cash on hand at the beginning of mr bacon’s statement about cash on hand was false petitioners stipulated that at the beginning of they had approximately dollar_figure cash on hand had mr bacon’s statements about cash on hand at the beginning of been true petitioners would have had a nontaxable source from which to make deposits during the years in issue we can conceive of no reason for such a false statement other than to mislead the agents we find that mr bacon’s statements about cash on hand during this interview were intended to mislead the agents extensive dealings in cash dealing in cash to avoid scrutiny of one’s finances is a badge of fraud see 796_f2d_303 9th cir affg tcmemo_1984_601 petitioners made numerous and substantial cash transactions during the years in issue during this period dollar_figure in cash was deposited into petitioners’ personal bank accounts and dollar_figure in cash was used in the purchase of real_estate all real_estate purchases were in mrs bacon’s name and she attended some if not most of the property_settlements a boat and a personal van were also purchased for dollar_figure in cash petitioners’ extensive use of cash supports a reasonable inference that petitioners were knowingly and willfully attempting to understate their taxable_income 3see appendix c - - failure to maintain adequate_records taxpayers are regquired to keep such records as are necessary for the determination of tax see sec_6001 the failure to keep adequate_records is a badge of fraud see bradford v commissioner supra pincite during the years in issue petitioners transferred dollar_figure from two radtam accounts into their personal bank accounts despite the significant transfers between radtam’s accounts and personal accounts petitioners appear to have maintained no records of these transactions rather they argue that they were unaware of the accounting problems being created and that they lacked the technical ability to keep corporate books or prepare tax returns petitioners also deposited dollar_figure in cash into their personal bank accounts at trial mr bacon testified he did not know the source of these significant cash deposits while mr bacon testified that he was unaware of the problems created by commingling funds his testimony is self- serving and we do not find him to be credible mr bacon appears to us to be an astute businessman and investor it would have required relatively little if any technical ability to maintain or hire a bookkeeper to maintain a record of transfers between corporate and individual accounts or records of the source of petitioners’ substantial cash deposits to their personal accounts - - mrs bacon also had a working knowledge of radtam’s books_and_records mrs bacon testified about the settling of daily cash register receipts and the recording of radtam’s income during the years in issue mrs bacon prepared disbursement summaries from radtam’s account at security savings loan which were furnished to petitioners’ accountant while mr bacon handled most of the deposits mrs bacon handled some deposits and testified that she may have handled some large cash deposits failure to furnish their tax_return_preparer with accurate information the duty_of filing accurate returns cannot be avoided by placing responsibility upon an agent see 28_tc_1100 affd 262_f2d_150 9th cir beginning on or before date petitioners prepared a monthly summary sheet on behalf of radtam which purportedly listed total deposits into its bank accounts for that month these monthly summary sheets were furnished to petitioners’ accountant who prepared radtam’s corporate tax returns in addition to the monthly summary sheets each month petitioners provided their accountant with corporate bank statements anda schedule of corporate disbursements 4the same accountant prepared petitioners’ individual federal_income_tax returns and bradam’s corporate federal_income_tax returns -- p7 - the bank statements provided to petitioners’ accountant were primarily for two accounts at security savings loan yet radtam maintained a savings account at chemical bank’ from date through date it was not until after the commencement of the examination by respondent that petitioners’ accountant learned that radtam had a savings account with chemical bank mrs bacon prepared annual summaries of personal income sources and expenses relating to petitioners’ real_estate which she gave to their accountant mrs bacon also provided the accountant with forms and settlement sheets from each real_estate purchase during the years in issue petitioners transferred dollar_figure from two radtam accounts and deposited dollar_figure in cash into their personal accounts despite the significant deposits into petitioners’ personal accounts mrs bacon did not disclose these deposits or provide personal bank statements to their accountant on or about date mr bacon filed an application_for a visa card listing his occupation as tavern owner of radtam inc t a jug handle inn and listed his annual salary as dollar_figure however mr bacon never reported receiving any salary or 5account no - - dividends from radtam on his individual federal_income_tax returns after considering the entire record we hold that respondent has met his burden of proving that some portion of petitioners’ underpayment for each year in issue is attributable to fraud on the part of both mr and mrs bacon til statute_of_limitations sec_6501 provides generally for a 3-year period of limitations however in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time see sec_6501 where a joint federal_income_tax return was filed a finding that fraud was committed by either spouse keeps the period of limitations on assessment open with respect to both spouses see 54_tc_1011 since we have already found that the returns for the years in issue were fraudulent it follows that the exception found in mr bacon testified that he did not want to confuse the credit card company with the fact that he did not draw a salary but instead had substantial rental income on their income_tax return petitioners reported dollar_figure gross rents from property located at route cinnaminson n j the property rented to radtam on which the jug handle inn is located petitioners’ total net rental income reported for was dollar_figure petitioners reported gross rental receipts of dollar_figure rental expenses other than depreciation of dollar_figure and depreciation of dollar_figure on their schedule e supplemental income and loss schedule - - sec_6501 applies and the assessment of taxes for the years in issue is not barred after concessions by respondent decision will be entered under rule - - appendix a income reported on tax returns by year wage salary' dollar_figure dollar_figure dollar_figure dollar_figure interest_income big_number big_number big_number big_number dividend income big_number big_number big_number big_number sch d income big_number --q- --q- -o- pension annuities big_number big_number big_number big_number social_security big_number big_number big_number big_number rents big_number big_number big_number big_number tra deduction big_number big_number big_number big_number adjusted_gross_income big_number big_number big_number big_number ‘during the years in issue the only wage or salary income from bradam and radtam reported by petitioners on their federal_income_tax returns consisted of wages reported by mrs bacon petitioners reported on schedule e gross rental income of dollar_figure rental expenses of dollar_figure depreciation or depletion expenses of dollar_figure and radtam s earnings_of dollar_figure dollar_figure - dollar_figure - dollar_figure dollar_figure dollar_figure spetitioners reported on schedule e gross rental income of dollar_figure rental expenses of dollar_figure and depreciation or depletion expenses of dollar_figure dollar_figure --- dollar_figure - dollar_figure dollar_figure petitioners reported on schedule e gross rental income of dollar_figure rental expenses of dollar_figure and depreciation or depletion expenses of dollar_figure dollar_figure --- dollar_figure - dollar_figure dollar_figure -petitioners reported on schedule e gross rental income of dollar_figure rental expenses of dollar_figure and depreciation or depletion expenses of dollar_figure dollar_figure - dollar_figure - dollar_figure big_number - - appendix b deposits made to personal bank accounts bank account energy people federal credit_union ' dollar_figure ---- ---- -- savings account no barnett bank checking account no dollar_figure dollar_figure dollar_figure horizon bank checking account no 3big_number big_number big_number big_number security savings loan checking account no big_number big_number big_number security savings loan passbook account no big_number ---- big_number big_number first fidelity bank money market account no big_number big_number big_number big_number chemical bank savings account no --- big_number big_number big_number collective federal bank savings account no ---- big_number big_number continued appendix b continued bank account barnett bank money market account no ---- ---- big_number big_number barnett bank certificates of deposit account no --- --- --- big_number barnett bank certificates of deposit account no --- --- --- big_number barnett bank certificates of deposit account no --- --- --- big_number total gross deposits big_number big_number big_number big_number ' a single cash deposit made on date subsequent to the years in question horizon was acquired by chemical bank thus the terms horizon and chemical refer to the same institution the notice_of_deficiency incorrectly shows deposits in this account as dollar_figure property e long beach township new jersey --- purchased lots and block marco beach unit located in collier county florida -- purchased 17th street - - appendix c payments terms and payments made the contract sales_price was dollar_figure and the gross amount due from mrs bacon was dollar_figure to finance the purchase mrs bacon paid dollar_figure in cash assumed a dollar_figure' first mortgage on the property and secured a dollar_figure second mortgage on the property during petitioners paid down the dollar_figure first mortgage by dollar_figure the payments were made over an 8-month period of time consisted of five payments ’ all drawn on petitioners’ personal bank accounts the dollar_figure second mortgage required a single payment of dollar_figure in year mrs bacon put down percent or dollar_figure as a deposit executed a dollar_figure promissory note secured_by a mortgage on the property and paid the balance on or before the closing ’ the dollar_figure purchase money note and mortgage required monthly payments of dollar_figure and a balloon payment of dollar_figure at the end of the months payments on the purchase money note and mortgage were made in accordance with the terms ' the settlement statement indicates that the existing loan assumed is dollar_figure while the stipulation indicates that the existing loan assumed was dollar_figure0 after rounding typographical error we assume that the stipulation contained a from petitioners’ first fidelity account no a payment of dollar_figure was made on apr dollar_figure payment on date a dollar_figure payment on date anda from petitioners’ security savings loan account no a payment of dollar_figure was made on date anda dollar_figure payment was made on date the payment was satisfied on date in part by a dollar_figure cashier’s check drawn on petitioners’ first fidelity account and dollar_figure in funds withdrawn from radtam’s savings account at chemical bank account no a portion of the payments dollar_figure was financed from dollar_figure in loan proceeds secured_by property located at block d-32 lot e 18th street north beach haven the remaining dollar_figure of the loan proceeds was deposited in radtam’s account no west broad st and palmyra new jersey purchased lot block unit located in collier county florida --- purchased lot block unit located in collier county florida purchased south reed st cinnaminson new jersey purchased - -- the contract sale price was dollar_figure at closing dollar_figure consisting of dollar_figure in cash and three checks totaling dollar_figure was deposited with the settlement agent the individual check amounts are dollar_figure dollar_figure and dollar_figure the source of funds in part for the dollar_figure check was obtained in the form of cash withdrawals from radtam’s general and lottery accounts at the security savings loan additionally dollar_figure was withdrawn from radtam’s savings account at chemical bank and used to purchase a cashier’s check which was used to pay a portion of the purchase_price the property was purchased with dollar_figure in personal funds and a dollar_figure purchase_money_mortgage was incurred the purchase_price was dollar_figure and the total amount due from buyer was dollar_figure at closing mrs bacon provided dollar_figure and the principal_amount of the new loan was dollar_figure the property was paid for with dollar_figure in cash dollar_figure in coin and five checks totaling dollar_figure mr bacon president of radtam inc was the source of the dollar_figure in cash and coin the source of the five checks are as follows first a check for dollar_figure was purchased with dollar_figure in funds withdrawn from the radtam account dollar_figure in funds withdrawn from petitioners’ personal savings account maintained at the same institution and a dollar_figure check drawn on petitioners’ personal checking account at the same institution second dollar_figure of the as account no account no north canal st cinnaminson new jersey purchased purchase_price was paid_by check drawn on petitioners’ personal checking account at barnett bank third dollar_figure of the purchase_price was paid_by check drawn on petitioners’ personal checking account at first fidelity bank fourth a dollar_figure check purchased from security savings loan in part with dollar_figure in cash tendered to the bank by petitioners on date and a dollar_figure check drawn on the account of thomas begley jr esg from funds deposited in the same account earlier in the year mrs bacon deposited dollar_figure at closing for the property the deposit consisted of dollar_figure in cash and a check for dollar_figure the dollar_figure’ cashier’s check was purchased with a check drawn on petitioners’ chemical bank account ’ the stipulation incorrectly refers to property located pincite north canal avenue when in fact the property is located pincite north canal avenue account no - - appendix d bank_deposits to personal accounts bank account number deposit energy people federal credit_union dollar_figure barnett bank big_number chemical bank big_number security savings loan big_number security savings loan big_number first fidelity big_number total gross deposits big_number less a redeposited items transfers checks to cash big_number b nontaxable items big_number c repayment to corporation big_number equals net deposits big_number less a wages salary per return big_number b interest_income per return big_number c dividend income per return big_number d schedule d per return big_number e pension annuities big_number f social_security_tax big_number g rents gross big_number equals total deposits in excess of reported big_number income plus a corporate checks written for personal benefit of taxpayers big_number equals unreported income for big_number -- - appendix e bank_deposits to personal accounts bank account number energy people federal credit_union barnett bank chemical bank security savings loan security savings loan first fidelity chemical bank collective federal total bank_deposits - cash expenditures a note receivable ras b purchase w broad street rental income checks paid_by radtam inc to taxpayer and not deposited into taxpayer’s bank accounts used in above analysis rental income checks paid to taxpayer by managing agent s of taxpayer’s marco island fl rental properties and not deposited into taxpayers’ bank accounts used in above analysis agent horizon by sea total gross_income - less nontaxable deposits items a paybacks to corp from personal account b social_security_benefits nontaxable c transfer between accounts receipts per return wages salary per return interest_income per return dividend income per return pension annuities social_security_tax rents gross equals total nontaxable deposits items mhoaan ow total gross_income unreported taxable_income per return total income unreported personal items paid_by corporation total unreported income - deposit dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- - appendix f bank_deposits to personal accounts bank account number energy people federal credit_union barnett bank chemical bank security savings loan security savings loan first fidelity chemical bank collective federal barnett bank total bank_deposits -- cash expenditures purchase - canal street purchase - reed street purchase - lot b unit plymouth voyager boston whaler boat oan oo rental income checks paid_by radtam inc to taxpayer and not deposited into taxpayer’s bank accounts used in above analysis rental income checks paid to taxpayer by managing agent of taxpayer’s marco island fl rental properties and not deposited into taxpayer’s bank accounts used in above analysi agents harborview realty inc horizon by sea realty rental income checks paid to taxpayer by managing agent of taxpayer’s new jersey rental properties and not deposited into taxpayer’s bank accounts used in analysis agents van dyk group inc newbern realty rental income checks paid to taxpayer directly by tenants for rental of marco island or new jersey properties and not deposited into taxpayer’s bank accounts used in above analysis total gross_income less nontaxable deposits items a transfer between accounts b social_security_benefits nontaxable c check to cash account receipts per return wages salary per return interest_income per return dividend income per return social_security_tax rents gross pension annuities equals total nontaxable deposit items moadoew total gross_income unreported taxable_income per return total income unreported -- deposit dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- appendix g bank_deposits to personal accounts bank account number energy people federal credit_union barnett bank chemical bank security savings loan security savings loan first fidelity chemical bank collective federal barnett bank barnett bank c d barnett bank c d barnett bank c d total bank deposit - cash expenditures a purchase savings bonds at face value of dollar_figure rental income checks paid_by radtam inc to taxpayer and not deposited into taxpayer’s bank accounts used in above analysis rental income checks paid to taxpayer by managing agent s of taxpayer’s marco island fl rental properties and not deposited into taxpayer’s bank accounts used in above analysis agent s horizon by sea inc rental income checks paid to taxpayer by managing agent of taxpayer’s new jersey rental properties and not deposited into taxpayer’s bank accounts used in above analysis agent s bayshore realty newbern realty rental income checks paid to taxpayer directly by tenants for rental of marco island or new jersey properties and not deposited into taxpayer’s bank accounts used in above analysis total gross_income less nontaxable deposits items a paybacks to corp from personal account b social_security_benefits nontaxable c transfer between accounts receipts per return a wages salary per return interest_income per return dividend income per return pension annuities social_security_tax rents gross g barnett cd equals total nontaxable deposit items hoand total gross_income unreported taxable_income per return total income unreported -- deposit dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number - - appendix h mathematical errors reported taxable_income allowed twice ---- big_number big_number big_number cd purchases deducted as reported receipts --- --- --- big_number transfer included as dollar_figure should be dollar_figure --t -- big_number distributive_share radtam s corp income reported and included in deposits from corp big_number -- --t salary withholding - gross is taxable but only net was deposited transfers used to purchase cd’s not in statutory notice ---- ---- ---- big_number transfers between accounts - not in statutory_notice_of_deficiency to first fidelity’ bank --- --- big_number --- to barnett bank --- --- big_number --- to barnett bank --- --- big_number --- to chemical bank --- --- --- big_number to chemical bank from commerce bank --- --- --- big_number to chemical’ bank --- --- --- big_number to chemical’ bank ---- --- ---- big_number refund of advance to radtam --- big_number --- --- corp funds used to purchase s reed --- --- big_number --- radtam funds’ used to pay king mortgage on personal real_estate --- big_number --- --- cash expenditure lot b unit ---- ---- big_number ---- specific rental income checks deposited to corporate bank accounts -- added separately in statutory_notice_of_deficiency ---- big_number big_number big_number additional identified paybacks to corporations chemical bank big_number chemical ’ bank big_number barnett ’ bank barnett bank barnett bank ---- big_number ---- --- chemical’ bank --- big_number --- --- barnett bank --- --- --- big_number continued appendix h continued deposits from bank statements originally missing chemical ’ deposit deposit radtam withdrawals first fidelity’ bank insurance claim -- nondeposit refund -- property settlement refund cinnaminson sewer authority corporate withdrawal used to purchase dollar_figure cashier’s check cashier’s check from personal account included as transfer in statutory notice corporate funds - purchase for bradtam check no to cash - to boatworks for purchase canal street given as cash withdrawal in statutory notice savings bond purchases not with cash radtam check - points to refinance personal mortgage interest_income commerce bank - not in deposits interest_income security savings loan’ not included in deposits interest_income energy people federal credit_union deposits to security savings loan corporate checks used to purchase cashier’s check at security savings loan for purchase of w broad street property proceeds mortgage refinance - deposit to radtam savings account personal funds deposited to corporate bank account on corporate funds used to purchase w broad personal items paid_by corporation per statutory notice corrections to statutory notice net adjustments to statutory notice continued big_number big_number big_number --- --- big_number big_number --- --- --- big_number --t big_number --t big_number --t big_number --- big_number big_number big_number big_number big_number appendix h continued icheck no chemical bank account no account no ‘account no account no ‘account no account no saccount no account no maccount no check no maccount no check no account no check no account no check no maccount no check no account no check no leaccount no check no account no saccount no on date mr made payable to himself mr withdrawal from radtam’s savings account at chemical from petitioners’ savings account at chemical bank nontaxable transfer in the bank_deposits listed in respondent’s bank deposit analysis the statutory notice account no account no the record is unclear the record is unclear bank account no on how the parties arrived at this number on how the parties arrived at this number bacon purchased a cashier’s check in the amount of dollar_figure from chemical bank bacon obtained dollar_figure of the cost of the cashier’s check with a dollar_figure account no and the remaining dollar_figure the dollar_figure was included as a as incorporated in -- - appendix i bank_deposits to personal accounts bank account number energy people federal credit_union barnett bank chemical bank security savings loan security savings loan first fidelity total gross deposits less per statutory notice a redeposited items transfers checks to cash b nontaxable items c repayment to corporation additional repayments to corporation proceeds of personal mortgage deposited in corporate account repayment of loan to petitioners deposited in corporate account reduction to income -- subchapter_s income equals net deposits less a wages salary per return b interest_income per return c dividend income per return d schedule d per return e pension annuities f social_security_tax g rents gross equals gross_income per tax_return difference between gross salary and actual salary deposited plus corporate expenditures on petitioners’ behalf total unreported income from bank_deposits deposit dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- appendix j bank_deposits to personal accounts bank account number deposit energy people federal credit_union --- barnett bank dollar_figure chemical bank big_number security savings loan big_number security savings loan --- first fidelity big_number chemical bank big_number collective federal total bank_deposits big_number cash expenditures a notes receivable ras big_number b purchase w broad street big_number ec radtam check -- points paid to refinance personal mortgage big_number d corporate funds used to purchase west broad street big_number e corporate funds used to pay mortgage on east 17th big_number rental income checks paid_by radtam inc to taxpayer and not deposited into taxpayer’s bank accounts used in above analysis big_number rental income checks paid to taxpayer by managing agent s of taxpayer’s marco island fl rental properties and not deposited into taxpayers’ bank accounts used in above analysis agent horizon by sea big_number total gross_income big_number less nontaxable deposits items per statutory notice a paybacks to corp from personal account big_number b social_security_benefits nontaxable big_number c transfer between accounts big_number additional repayments and transfers a refund of advance to radtam big_number b personal rental income deposited to corporate accounts big_number c additional paybacks to corporation total reductions to bank_deposits big_number receipts per return a wages salary per return big_number b interest_income per return big_number c dividend income per return big_number d pension annuities big_number e social_security_tax big_number f rents gross big_number equals gross_receipts per return big_number difference between gross salary and actual salary deposited plus personal items paid_by corporation total unreported income from bank_deposits 4big_number ‘because of a typographical error respondent incorrectly reflected gross deposits of dollar_figure the correct figure is dollar_figure corporate funds were drawn from two accounts dollar_figure from the security savings account and dollar_figure from radtam’s savings account at chemical bank account no because of a computational error respondent incorrectly reflected total cash expenditures of dollar_figure the correct figure is dollar_figure ‘the net effect of respondent’s typographical and computational errors is a dollar_figure reduction in petitioners’ unreported income - -- appendix k bank_deposits to personal accounts bank account number deposit energy people federal credit_union ---- barnett bank dollar_figure chemical bank big_number security savings loan big_number security savings loan big_number first fidelity big_number chemical bank big_number collective federal big_number barnett bank big_number total bank_deposits -- big_number cash expenditures a purchase canal street big_number b purchase reed street big_number c plymouth voyager big_number d boston whaler boat big_number gross_income deposited to corporate account personal rental income treated as income in statutory_notice_of_deficiency big_number difference between gross salary and actual salary deposited personal items paid_by corporation big_number total increase in bank_deposits big_number less nontaxable deposits items a transfer between accounts big_number b social_security_benefits nontaxable big_number c check to cash account big_number additional repayments and transfers a corrections to statutory_notice_of_deficiency for check to cash big_number b correction of transfer listed in statutory_notice_of_deficiency big_number c personal rental income deposited to corporate accounts big_number d additional transfers not listed in statutory_notice_of_deficiency big_number receipts per return a wages salary per return big_number b interest_income per return big_number c dividend income per return big_number d social_security_tax big_number e rents gross big_number f pension annuities big_number total reductions big_number total gross_income unreported big_number ‘because of a typographical error in respondent’s bank deposit analysis dollar_figure should be sbig_number as a result petitioners’ total unreported gross_income is increased by dollar_figure -- - appendix l bank_deposits to personal accounts bank account number deposit energy people federal credit_union -- barnett bank dollar_figure chemical bank big_number security savings loan big_number security savings loan big_number first fidelity big_number chemical bank big_number collective federal big_number barnett bank big_number barnett bank c d big_number barnett bank c d big_number barnett bank c d big_number total bank deposit - big_number cash expenditures a purchase savings bonds at face value of dollar_figure big_number b less correction -- dollar_figure paid_by check big_number c use of radtam funds to purchase assets for bratam big_number gross_income deposited to corporate account personal rental income treated as income in statutory_notice_of_deficiency big_number difference between gross salary and actual salary deposited total increase in bank_deposits big_number less nontaxable deposits items a paybacks to corp from personal account big_number b social_security_benefits nontaxable big_number c transfer between accounts big_number additional repayments transfers and nontaxable items a transfers from personal accounts used to purchase barnett bank certificates of deposit big_number b personal rental income deposited to corporate accounts big_number c additional transfers not listed in statutory_notice_of_deficiency big_number d additional payback to corporation big_number e nontaxable refund from sewer authority big_number ff withdrawal from corporate account treated as a transfer in statutory_notice_of_deficiency big_number receipts per return a wages salary per return big_number b interest_income per return big_number c dividend income per return big_number d pension annuities big_number e social_security_tax big_number f rents gross total reductions big_number total gross_income unreported big_number ‘because of a typographical error in respondent’s bank deposit analysis dollar_figure should be dollar_figure as a result petitioners’ total unreported gross_income is decreased by dollar_figure
